DETAILED ACTION
This is an Office action based on Application No. 16/066,108 filed 26 June 2018, which is a national stage entry of PCT/US2016/068643, filed 27 December 2016. Claims 1-2 and 4-23 are pending. Claims 3 is canceled. Claims 10-23 are withdrawn due to Applicant’s election.
Amendments to the claims, filed 15 March 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The 35 U.S.C. §112(b) rejection, made of record in the Office action mailed 17 February 2021, is withdrawn due to Applicant’s amendments and arguments in the response filed 15 March 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rule et al. (US Patent Application Publication No US 2014/0363564 A1) (Rule) in view of Kishioka et al. (European Patent Specification No. EP 2 169 024) (Kishioka).

Regarding instant claim 1, Rule discloses a pressure-sensitive adhesive article comprising a release substrate, an active composition printed onto the surface of the release substrate forming a printed surface, and a pressure-sensitive adhesive layer disposed on the printed layer. Rule further discloses that the release substrate printed with the active composition is urged against the pressure-sensitive layer, typically disposed on a backing (e.g., a film or sheet), with sufficient force that at least a portion of the active deposits become at least partially embedded in the pressure-sensitive adhesive layer (i.e., the active material is necessarily dispersed within the pressure-sensitive adhesive) (page 7, paragraph [0069]). Said backing is construed to meet the claimed substrate. Rule further discloses that at least a portion of the backing and pressure-sensitive adhesive layer is transparent (Claim 18).
	Rule further discloses that exemplary active agents include enzymes (page 2, paragraph [0031]). Furthermore, there is no disclosure is Rule that the enzyme has not been rendered inactive; therefore, the enzymes of Rule are construed as able to function as an enzyme.
	Rule further discloses that suitable polymers that are used as the basis for the pressure-sensitive adhesive include acrylates (pages 5-6, paragraph [0057]).
	Rule further discloses that suitable backings include flexible films comprising a polyester (page 6, paragraph 0066-0067]).
	However, Kishioka discloses pressure-sensitive adhesive sheets comprising an acrylic pressure-sensitive adhesive layer (page 1, paragraph [0007]). Kishioka further disclose that the acrylic-pressure sensitive adhesive layer has high transparency, a total light transmittance of 90% or more and a haze vale of less than 1.0% (page 6, 
	Kishioka further discloses that the transparent substrate is a PET film (page 11, paragraph [0070]) (i.e., a polyester).
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her to use the pressure-sensitive adhesive sheets of Kishioka, having specific light transmission and haze properties, as the pressure-sensitive adhesive and backing in the pressure-sensitive adhesive article of Rule. The motivation for doing so would have been that the sheets of Kishioka meet the desire for a pressure-sensitive adhesive layer and backing that are at least partially transparent. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).

Regarding instant claim 2, Rule further discloses that suitable polymers that are used as the basis for the pressure-sensitive adhesive include acrylates (pages 5-6, paragraph [0057]).
	Similarly, Kishioka discloses pressure-sensitive adhesive sheets comprising an acrylic pressure-sensitive adhesive layer (page 1, paragraph [0007]).

Regarding instant claim 4, Rule further discloses that the active enzyme may be lysozyme (page 2, paragraph [0031]).

Regarding instant claim 5, the transparent backing disclosed by the prior art is construed to fall within the broad scope of a rigid substrate, a tape backing, and an optical film recited by the instant claim.

Regarding instant claim 6, the transparent backing disclosed by the prior art is construed to fall within the broad scope of an optical film.
	Rule further discloses that suitable backings include flexible films comprising a polyester (page 6, paragraph 0066]).
	Similarly, Kishioka further discloses that the transparent substrate is a PET film (page 11, paragraph [0070]) (i.e., a polyester).

Regarding instant claims 7 and 8, the prior art combination does not explicitly disclose the duration of enzyme activity and the effect, or lack thereof, of the enzyme on the peel adhesion of the pressure sensitive adhesive.


Regarding instant claim 9, Rule further discloses that it is desirable to add one or more excipients for transdermal transport of the active composition to produce transdermal drug delivery (page 3, paragraph [0033]). Said excipients and their function are construed to fall within the broad scope of claimed “carrier agent”.


Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn due to Applicant’s amendments and arguments in the response filed 15 March 2021.

In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejection of record, the rejection is maintained because Applicant’s argument is unpersuasive.
Applicant traverses the reliance on the Rule reference. First Applicant contends that Rule teaches embedding active deposits, which are clumps of material, into a pressure sensitive material; however, Applicant contends that this is not the same as the enzyme being dispersed within the pressure sensitive adhesive matrix. Applicant further argues that there is no is no way to make a film article with clumps of particles of the size shown in Rule that has the optical properties required of the claimed article. Applicant contends that it is well known in the art that films with such a pattern of particles do not have the optical properties required by the claimed articles. Applicant further provides a dictionary definition of “disperse” in an attempt to strengthen their position.
	Applicant’s argument is unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the instant case, claim 1 of Rule broadly states that the pressure-sensitive adhesive article is made by contact at least a portion of the backing and at least a portion of the pressure-sensitive adhesive layer are transparent or translucent (Claim 18 emphasis added); therefore, there exists an embodiment encompassed by the scope of Rule that the entirety of the backing and pressure-sensitive adhesive layer is transparent or translucent. Accordingly, one of ordinary skill in the art would have been motivated to provide active composition in such a way as to maintain the transparency or translucency of the backing and pressure-sensitive adhesive sheet. 
	As to Applicant’s contention that the active deposits of Rule are not dispersed in the same way as Applicant’s invention, the Examiner relies upon the same rationale as above, i.e., that the large deposits of active composition is merely one embodiment within the scope of Rule, but not necessarily representative of the entirety of the scope. One of ordinary skill in the art would recognize that there must be an embodiment within the scope wherein active composition is combined with the pressure-sensitive adhesive layer in a way maintain optical transparency or translucency of the entire adhesive and backing.

	The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP §2145(I). In the instant case, the arguments that the adhesive sheets of the prior art could not be made in such a way as obtain and/or preserve an adhesive sheet having a particular visible light transmission and haze are unpersuasive without evidence to support such a position. Applicant has not provided evidence that an embodiment encompassed by the scope Rule would not necessarily have the same optical clarity properties of the claims, given that Rule discloses and desires that at least a portion of the adhesive and backing is transparent or translucent.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/19/2021